DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 11, 19, 20, 21, 26, 27, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0265806 (ALARCON hereinafter).
Regarding claim 1, ALARCON teaches an electronic vaping system (100) comprising: a cartridge (everything right of wall 131 in Figs. 2a and 2b), a controller (170) and a communications interface (136’) coupled to the controller (Fig. IB).  
ALARCON teaches that the communications interface is configured to communicate with an external device (Fig. IB) via a wireless communication network ([0024]). Examples of external devices available via a wireless communication network include a mobile phone ([0075]).
ALARCON teaches that the controller may perform various operations such as, e.g., heater calibration, heating parameter adjustment/control, dosage control, data processing, wired/wireless communications, more comprehensive user interaction, and/or the like. The memory may store instructions executed by the controller to operate the ESD and carry out various basic and advanced operations. Further, the memory may store data collected 
ALARCON teaches that sensor 132 sends a signal to the power supply unit 130 when the user’s action for smoking is detected. In response to the signal, the power supply unit may turn on other components, such as, the heater ([0052]). ALARCON teaches that the user’s action for smoking is sucking of the end of the electronic vaping device ([0051]) and that the sensor 132 which detects the user’s action for smoking is a pressure sensor ([0053]). Thus, while ALARCON does not expressly teach that the controller is configured to indicate to the mobile device when the electronic vaping device is activated it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the controller indicate to the mobile device when the electronic vaping device is activated so that the mobile device is prepared to exchange data with the electronic vapid device ([0024]). Furthermore, one of ordinary skill in the art at the time of filing would have been capable of programing the controller of ALARCON to indicate via the communications interface to the mobile device when the electronic vaping device is activated because the controller is programmable ([0057] and [0061]). 
Claim limitations to the configuration of the mobile device and the basis of the targeted marketing communications for the mobile device are not given patentable weight because they do not concern structural or functional characteristics of the claimed invention, an electronic vaping device.
Regarding claim 2, ALARCON teaches the vaping device includes a cartridge (everything right of wall 131 in Figs. 2a and 2b), wherein the cartridge comprises: a heater (146) to generate 
Regarding claims 7, 9, 10, 19, 20, 21, 27 and 28, these claims do not further limit the structural or functional characteristics of the claimed invention, an electronic vaping device. 
Regarding claim 11, ALARCON discloses a memory which is capable of storing product information such as model number, serial number and/or the like ([0074]). Thus, the memory is capable of storing a retail location where a cartridge was sold. The limitation regarding the mobile device is not given patentable weight because it does not further limit the structural or functional characteristics of the claimed invention, an electronic vaping device. 
Regarding claim 26, ALARCON teaches a communications interface that is connected to a mobile phone (see rejection of claim 1). Thus ALARCON would have been capable of sending a communication to the mobile device. 
Regarding claim 31, ALARCON teaches that the controller (of pack 200A) is configured to communicate with the controller (of pack 200B) of an another electronic vaping device and with other devices such as mobile phones (320A and 320B) (Fig. 9 and [0075]). 

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALARCON as applied to claim 1 above, and further in view of US 20120048266 (ALELOV hereinafter).
Claims 29 and 30, ALARCON teaches a first liquid container (140A) and a second liquid container (140B) but does not expressly teach that the controller is configured to determine whether to draw liquid from one or more of the liquid containers based on vaping metrics. 
ALELOV teaches a vaping device with a first liquid container (114) and a second liquid container (116) wherein the controller (124) controls the release of liquid from the first liquid container and the second liquid container ([0021]-[0025]) for example based on temperature ([0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the control release system and controller of ALELOV to ALARCON with a reasonable expectation of success and predictable results.  

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
The Applicant argues that Alarcon fails to teach the claimed basis for providing targeted marketing communications. The Examiner respectfully disagrees. Claim limitations to the configuration of the mobile device and the basis of the targeted marketing communications for the mobile device are not given patentable weight because they do not concern structural or functional characteristics of the claimed invention, an electronic vaping device.
The Applicant argues that Rippetoe fails to describe, teach, or fairly suggest that "the mobile device is configured to provide targeted marketing communications," and "the targeted marketing communications are based on . . . the vaping metrics for the electronic vaping device," as recited in claim 1. The Examiner respectfully disagrees. Claim limitations to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747